Case 19-35897         Doc 18  Filed 02/05/20 Entered 02/05/20 18:53:54              Desc Main
                                Document     Page 1 of 2
                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION



In re the matter of
                                                     NO. 19-35897
LATOYA C. SILAS,                                     CHAPTER 13

               Debtor.                               JUDGE DONALD R. CASSLING
                                                     Confirmation: 2/13/2020 @ 10:00 a.m.


                               OBJECTION TO CONFIRMATION


       Now comes NISSAN MOTOR ACCEPTANCE CORPORATION, its successors
and/or assigns, (hereinafter referred to as “Movant”) a creditor herein, by TERRI M.
LONG, its attorney, and objects to the confirmation of this plan.          In support thereof,
creditor respectfully represents as follows:


       1. On December 20, 2019, the Debtor herein filed a petition for relief pursuant to
Title 11, Chapter 13, United States Code.


       2. Movant is a creditor of the Debtor with respect to a certain indebtedness secured
by a lien upon a 2016 Nissan Altima motor vehicle, with an outstanding balance of
$20,854.08.


       3. This plan proposes to pay a secured value of $11,500.00 with an interest rate of
6% to Movant. Creditor asserts that the value of its collateral is approximately $13,050.00,
including vehicle options. (See Exhibit A.)


       4. Movant requests an interest rate that reflects factors set forth in In Re Till, 541
U.S. 465 (2004). The rate must compensate creditor for the decline in the value of its
collateral, and must reflect the current prime rate of interest, with additions for risk factors
specific to this Debtor. The prime rate of interest as of this date is 4.75%.
Case 19-35897      Doc 18     Filed 02/05/20 Entered 02/05/20 18:53:54            Desc Main
                                Document     Page 2 of 2

       5. This plan provides for “adequate protection” payments of $50.00 per month
does not provide adequate protection to Movant.


       WHEREFORE,         NISSAN      MOTOR       ACCEPTANCE         CORPORATION,         its
successors and/or assigns, prays that this Honorable Court enter an Order denying
confirmation of said plan, and for such other and further relief as this Court may deem just.


                                             NISSAN    MOTOR         ACCEPTANCE
                                             CORPORATION, its Successors   and/or
                                             Assigns

                                             BY: _____/s/ Terri M. Long         _______
                                                      TERRI M. LONG
LAW OFFICES OF TERRI M. LONG
2056 Ridge Road
Homewood, Illinois 60430
Phone: (708) 922-3301
Fax : (708) 922-3302
Atty. for NISSAN MOTOR ACCEPTANCE CORPORATION, its Successors and/or
Assigns


                               CERTIFICATE OF SERVICE

       I hereby certify that on February 5, 2020, I electronically filed the foregoing
Objection to Confirmation with the Clerk of the Court using the ECF system which will
send notification of such filing to the following:

David M. Siegel, Attorney for Debtor
Tom Vaughn, Chapter 13 Trustee

And I certify that I have mailed by United States Postal Service the Objection to
Confirmation to the following non-ECF participants on the same date:

Latoya C. Silas
3927 West 115th Pl.
Apt. 2
Alsip, IL 60803
Debtor.
